                                                                                   ASHEVILLE
                                                                                   Feb 24 2021


                IN THE UNITED STATES DISTRICT COURT
            FOR THEヽ 電 STERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

                            DOCttT NO.1:20‑CR‑00085

LINITED STATES OF AMERICA
                                                     CONSENT ORDER AND
              V.                                  JUDGPIENT OF FOWEITURE
JASON NIIICHAEL       ⅣIILES



       WHEREAS, the defendant, JASON MICHAEL MILES, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1l to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. S
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to l8 U.S.C. 5 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (cX2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




     Case 1:20-cr-00085-MR-WCM Document 25 Filed 02/24/21 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
ofthe property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives atl right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the propefiy described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Couft No. 3:05MC302-C (September
8, 2005);

     NOW, TIIEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:
        . Raven tower computer, SN: AT11340450, containing a l28GB
             Crucial m4 SSD 2.5 (SN: 12030902A629) and a ITB Western
             Digital WDI002FAEX-00Y9A0 HDD (SN: WMAW307I8253);
           r Gateway MS2290 laptop               computer, SN:
               LXWKH020I2I08B26CC22O0, containing a 500G8 Hitachi
               HTS545050B9A300 SATA HDD (SN: MTEJAVKE);
           o   Toshiba laptop computer, containing a 320GB Hitachi HTS54503
               SATA HDD (l 00506PBNC04IYKKNSNR);
           .   Apple A1337 iPad, SN: GB038C6FA90;
           .   Lexar 4GB USB thumb drive, SN: ASSOB3A5PDQ0L3RRIVTH;
           o   SanDisk U3 Cruzer Micro IGB USB thumb drive;
           o   Toshiba TransMemory 4GB USB thumb drive, SN:
               58850D0001DA;
           o   SanDisk 256GB SD card, SN: AR0402RF; and
           .   PNY (Toshiba SD-M0lG) lcB SD card, SN: 0610SK0997T.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(bX6),21 U.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.




    Case 1:20-cr-00085-MR-WCM Document 25 Filed 02/24/21 Page 2 of 3
      Any person, other than the defendant, asserting any legal interest in          the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the vatidity of the
alleged interest.

      Pursuant to Fed. R. Crim. P. 32.2(bX3), upon entry of this Order of Forfeiture,
the United States Attomey's Office is authorized to conduct any discovery needed
to identifr, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

        Following the Court's disposition of all timely petirions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).lf no third
party fites a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the property and shall dispose ofthe property according to [aw.
Pursuant to Fed. R. Crim. P. 32.2(bX4)(A), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




                                            MARY E       EN COLEMAN
Assistant United States Attomey             Attorne



ASON MICHAEL MILES
                                                                         E_
                                            Signed:



                                            W CARLE               TCALF
                                            United States              Judge
                                                            ct of North Carolina




    Case 1:20-cr-00085-MR-WCM Document 25 Filed 02/24/21 Page 3 of 3
